
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 648
        [Docket No. 0907281181-91191-01]
        RIN 0648-AX93
        Fisheries of the Northeastern United States; Modification to the Gulf of Maine/Georges Bank Herring Midwater Trawl Gear Authorization Letter
        
          AGENCY:
           National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
           Proposed rule; reopening of comment period.
        
        
          SUMMARY:
           NMFS reopens for 6 days the comment period on the proposed rule to modify the requirements of the Gulf of Maine/Georges Bank (GOM/GB) Herring Midwater Trawl Gear Letter of Authorization (LOA) for midwater trawl vessels issued All Areas and/or Areas 2 and 3 Atlantic herring limited access permits fishing in Northeast (NE) multispecies Closed Area I (CA I). 
        
        
          DATES:
           The deadline for written comments on the September 4, 2009 (74 FR 45798), proposed rule is reopened through September 27, 2009.
        
        
          ADDRESSES:
           You may submit comments, identified by 0648-AX93, by any one of the following methods:

          • Electronic Submissions: Submit all electronic public comments via the Federal e-rulemaking portal: http://www.regulations.gov.
          • Mail: Paper, disk, or CD-ROM comments should be sent to Patricia A. Kurkul, Regional Administrator, National Marine Fisheries Service, 55 Great Republic Drive, Gloucester, MA 01930-2276. Mark the outside of the envelope: “Modification to GOM/GB Midwater Trawl LOA.”
          • Fax: (978) 281-9135.

          Instructions: All comments received are part of the public record and will generally be posted to http://www.regulations.gov without change. All Personal Identifying Information (for example, name, address, etc.) voluntarily submitted by the commenter may be publicly accessible. Do not submit confidential business information or otherwise sensitive or protected information.
          NMFS will accept anonymous comments (enter “N/A” in the required fields, if you wish to remain anonymous). Attachments to electronic comments will be accepted in Microsoft Word, Excel, WordPerfect, or Adobe PDF formats only.
        
        
          FOR FURTHER INFORMATION CONTACT:
           Douglas Potts, Fishery Policy Analyst, (978) 281-9341, fax (978) 281-9135.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Background
        The New England Fishery Management Council (Council) voted at its April 8, 2009, Council meeting to request that the NMFS Northeast Regional Administrator modify the GOM/GB Herring Midwater Trawl Gear LOA to require midwater trawl vessels fishing in CA I to have 100-percent observer coverage; be prohibited from slipping codends (the practice of opening the codend of the net and releasing the catch before all of it is brought on board); and be required to pump aboard the vessel all fish caught, to allow sampling by the observer.

        On September 4, 2009, the proposed rule to implement the Council's requested expanded observer coverage published in the Federal Register (74 FR 45798) with a 15-day comment period that closed on September 21, 2009. NMFS has received several requests from members of the fishing industry to extend the comment period until after the Council meeting on September 22-24, 2009. Therefore, to allow for additional public comment to be submitted after this proposed action is discussed at the Council meeting, NMFS is reopening the comment period on the proposed rule through September 27, 2009. 
        
          Dated: September 21, 2009.
          James W. Balsiger,
          Acting Assistant Administrator for Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. E9-23063 Filed 9-23-09; 8:45 am]
      BILLING CODE 3510-22-S
    
  